t c memo united_states tax_court otelio s randall petitioner v commissioner of internal revenue respondent docket no filed date towner shields leeper john edward leeper and robert i white for petitioner nancy graml for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner's federal_income_tax year deficiency sec_6651 additions to tax sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the sole issue remaining for decision is whether petitioner is liable for the addition_to_tax under sec_6651 for each of the years at issue we hold that he is findings_of_fact some of the facts were established for purposes of this case pursuant to this court's order under rule f dated date petitioner who at all relevant times was a cardiologist employed by howard university and howard university hospital in washington d c resided in washington d c at the time the petition was filed sometime during the spring of petitioner met richard paul todar mr todar a certified_public_accountant and asked him to prepare his u s individual_income_tax_return return for at the time they met petitioner and mr todar both had a financial interest in a small emergency health clinic clinic located in houston texas with the assistance of mr todar petitioner requested and was granted an extension of time until date within which to file his return sometime after date petitioner provided some records to mr todar with respect to mr todar's preparation of facts virtually identical to those deemed established under rule f were set forth in a request for admissions filed by respondent on date each matter set forth in that request is deemed admitted because petitioner did not file a response thereto see rule c petitioner's return mr todar kept those records at the clinic sometime in date certain of those records were destroyed or otherwise rendered illegible destroyed records when the clinic was vandalized clinic break-in mr todar immediately notified petitioner of the clinic break-in and advised him to attempt to duplicate the destroyed records most of those records consisted of copies of checks the originals of which petitioner had retained and could copy again for mr todar the balance of the destroyed records consisted principally of receipts from various contractors contractor receipts that had built a commercial kitchen at petitioner's residence for his wife who was engaged during and in certain catering activities mr todar advised petitioner after the clinic break- in to contact those contractors in order to obtain copies of the contractor receipts that had been destroyed or letters from those contractors concerning their construction work for petitioner's wife however petitioner obtained few if any of such copies or letters petitioner knew at the time that mr todar notified him of the clinic break-in that he had until date within which to file his return thereafter petitioner with the assistance of mr todar requested and received a second exten- sion of time until date within which to file that return shortly after mr todar notified petitioner of the clinic break-in and asked him to attempt to duplicate the destroyed records petitioner provided mr todar with all of the informa- tion that he needed to prepare petitioner's return except the contractor receipts and certain other records relating to the catering activities of his wife during petitioner requested and was granted one extension of time until date within which to file his return petitioner did not file returns for the taxable years and prior to the issuance of the notice_of_deficiency notice on date on date and date respectively respondent received form sec_1040 u s individual income_tax returns for taxable years and that were signed by petitioner and his wife as the taxpayers and by mr todar as the return preparer at least as late as the summer of petitioner had available original records relating to certain deductions claimed in his and returns with respect to his wife's catering activities those original records were misplaced by petitioner and or his wife sometime during and or after the summer of during petitioner produced copies from originals of american express and similar monthly statements and receipts that were relevant to his and returns petitioner's wife is not a petitioner in this case petitioner relied on mr todar to file timely his and returns prior to the respective due dates of petitioner's and returns petitioner was aware of those due dates and knew that he had a duty to file timely those returns mr todar had enough information available to prepare petitioner's and returns so that petitioner could timely file those returns after timely filing his returns for and petitioner could have filed amended returns for those years in order to reflect any additional pertinent infor- mation that he was able to obtain regarding his wife's catering activities opinion petitioner has the burden to show that respondent's determi- nations in the notice with respect to the additions to tax under sec_6651 are in error rule a 290_us_111 sec_6651 imposes an addition_to_tax for failure_to_file timely a required return unless it is shown that such failure is due to reasonable_cause and not due to willful ne- glect consequently in order to avoid the additions to tax in this case petitioner must establish that his failure_to_file timely was due to reasonable_cause and did not result from willful neglect sec_6651 469_us_241 a failure_to_file timely is due to reasonable_cause for purposes of sec_6651 if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see 114_f3d_366 2d cir affg tcmemo_1995_547 willful neglect is defined for purposes of sec_6651 as a conscious intentional failure or reckless indifference united_states v boyle supra pincite as we understand it petitioner contends that he did not file timely his returns for and because he relied on mr todar who advised him not to file those returns until all the information relating to deductions that he could claim with respect to his wife's catering activities was available in essence it is petitioner's position that he should be excused from the additions to tax under sec_6651 because he was acting on what he believed to be his accountant's advice in not timely filing the returns in question based on our examination of the entire record before us we find that petitioner did not exercise ordinary business care and prudence in not timely filing his and returns prior petitioner submitted no trial memorandum in this case as required by the court's standing_pretrial_order nor did peti- tioner submit post-trial briefs as directed by the court at the conclusion of the trial we glean petitioner's position in this case from the testimony of mr todar the only witness presented at trial by petitioner to the respective due dates of those returns petitioner was aware of those due dates and knew that he had a duty to file timely those returns the record discloses no valid reason why petitioner with the assistance of his accountant mr todar could not have prepared and timely filed his and returns on the basis of the information that petitioner had available at the time those returns were due thereafter petitioner could have filed amended returns in order to reflect any additional information that he obtained regarding his wife's catering activities see 79_tc_298 27_tc_840 indeed mr todar testified that he could have prepared petitioner's and returns on the basis of the informa- tion that petitioner provided to him and that those returns could have thereafter been amended in the event that petitioner gave him additional information relating to his wife's catering activities while mr todar also testified that any such returns would not have been complete and therefore would not have been accurate because not all of the information relating to the catering activities of petitioner's wife was available at the time those returns were due on the present record we do not under petitioner's position as long as a taxpayer did not have all of the information that was needed to prepare a com- plete and therefore accurate return he or she will never have continued find that excuse for petitioner's failure_to_file timely his and returns to be reasonable_cause for purposes of sec_6651 based on our review of the entire record in this case we find that petitioner has not satisfied his burden of proving that his failure_to_file timely his and returns was due to reasonable_cause and not due to willful neglect see united_states v boyle supra estate of vriniotis v commissioner supra accordingly we find that petitioner is liable for the additions to tax under sec_6651 for and to reflect the foregoing and the concessions of the parties decision will be entered under rule continued to file a return and yet will not be liable for the addition_to_tax under sec_6651 we disagree moreover contrary to the suggestion of petitioner on the instant record we find that he had adequate time within which to obtain duplicate copies of or otherwise to reconstruct contrac- tor receipts relating to his wife's catering activities the amounts of such additions to tax which must take into account the concessions of the parties on other issues shall be determined by the parties in the rule computation
